PER CURIAM ORDER.
For reasons to be stated in an opinion later to be filed, it is this 8th day of March, 2016,
ORDERED, by the Court of Appeals of Maryland, that the judgments of the Circuit Court for Baltimore City set forth in the orders dated January 6, 2016 and January 7, 2016 issued pursuant to Md.Code Ann., Cts. & Jud. Proc. § 9-123, are affirmed; and it is further
ORDERED that the above-captioned cases, Alicia White v. State of Maryland and Caesar Goodson v. State of Maryland, are remanded to the Circuit Court for Baltimore City for trial; and it is further
ORDERED that the stay issued by this Court be, and it is hereby, lifted, and it is further
ORDERED that costs in this Court be paid by the Appellant, William Porter.